Citation Nr: 0023731	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  91-35 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disability.

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1982.

For reasons which will be set forth in a remand at the end of 
the decision below, the matter of the veteran's entitlement 
to a rating in excess of 20 percent for a low back disability 
is being deferred pending additional development.


FINDING OF FACT

There is no competent evidence of any current left knee 
disability attributable to the veteran's active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
left knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  A disorder may be 
service connected if the evidence of record reveals that the 
veteran currently has a disorder that was chronic in service 
or, if not chronic, that was seen in service with continuity 
of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 480, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. At 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or  capable of substantiation.  
Murphy, 1 Vet. App. At 81.  For purposes of determining 
whether a claim is well grounded, the Board presumes the 
truthfulness of the supporting evidence.  Arms v. West, 
12 Vet. App. 188, 193 (1999);  King v. Brown, 5 Vet. App. 19, 
21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Reviewing the claims folder, the Board finds that the claim 
is not well grounded.  The first requirement of any well-
grounded claim is medical evidence of a currently diagnosed 
disability.  Epps, 126 F.3d at 1468; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In this case, a review of the 
VA examination reports dated in September 1989, June 1992, 
February 1996, July 1998 and November 1998, as well as VA 
outpatient treatment records dated during the same time 
period, and private medical records fail to yield any 
evidence of a current left knee disorder.  Furthermore, where 
there is no present disability, there can be no nexus to 
service.  Despite the fact that service medical records show 
treatment of left knee pain in service, two of the criteria 
for a well-grounded claim have not been met, and the claim 
cannot be allowed.  

The Board emphasizes that, although the veteran is competent 
as a layperson to describe his symptoms, he is not competent 
to offer an opinion on a matter that requires medical 
knowledge, such as a diagnosis or determination of etiology.  
Voerth v. West, 13 Vet. App. 117 (1999); Grottveit, 5 Vet. 
App. At 93; Espiritu, 2 Vet. App. At 494.  The Board notes 
that to the extent the veteran asserts continuity of left 
knee symptoms since service, the record does not support a 
conclusion that the claim is well grounded.  Application of 
38 C.F.R. § 3.303(b) does not relieve a veteran of his burden 
to provide a medical nexus.  In other words, until a veteran 
"presents competent medical evidence to provide a 
relationship between his current disability and either an 
inservice injury or his continuous symptomatology, his claim 
cannot be considered well grounded."  Voerth, supra.

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a chronic left knee disorder.  
38 U.S.C.A. § 5107(a).  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
claim.  Epps, 126 F.3d at 1469; Morton, 12 Vet. App. At 486.

If the veteran wishes to complete his application for service 
connection for a chronic left knee disorder, he should 
produce competent medical evidence showing that there is a 
current disability involving the left knee that is in some 
way related to service or to an already service-connected 
disability.  38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).


ORDER

Service connection for a chronic left knee disorder is 
denied.


REMAND

With regard to the claim for an increased rating for a low 
back disability, under Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents for 
employees, to include VA physicians.  Id at 612-13.  If those 
documents predate the Board decision on appeal, are within 
VA's control, and could reasonably be expected to be part of 
the record, then "such documents are, in contemplation of 
law, before the Secretary and the Board and should be 
included in the record."  Id at 613.  If such material could 
be determinative for the claim, a Remand for review 
adjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

At the hearing before the undersigned in June 2000, the 
veteran testified that he had been receiving treatment for 
his low back problems at VA medical facilities in Muskogee 
and Tulsa.  He stated that he was due to go to a VA facility 
in June 2000.  He added that he had been seen by VA within 
the prior six months.  However, the most recent VA medical 
evidence which is of record is the report of a spinal 
examination accorded the veteran in November 1998.

The veteran also stated at the hearing that he was using a 
back brace which had been prescribed for him at the Hillcrest 
Hospital in Tulsa.  (Evidence associated with the claims file 
contains a report of magnetic resonance imaging of the lumbar 
spine in February 2000 at the Southcrest Hospital in Tulsa.)  
The veteran also gave testimony that he was receiving 
physical therapy from a Dr. Griffith Miller (transcript, 
pages 21-22).  He added that despite his back and knee 
problems, he had been able to continue his employment as a 
bus driver with Greyhound, despite having lost about 100 days 
a year (transcript, page 18).  There is no communication of 
record from the Greyhound Company regarding the veteran's 
employment status.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO should take all necessary 
steps to obtain all records of the 
veteran's reported treatment and 
evaluation for back problems at the 
Muskogee and Tulsa VA medical facilities 
since 1998, and associate those records 
with the claims folder.  The RO should 
also obtain the names and addresses of 
all medical care providers who have 
treated the veteran for a low back 
disability in the past two years.  After 
securing the necessary release, the RO 
should obtain these records.  Of 
particular interest are any records from 
a Dr. Griffith Miller and either the 
Hillcrest and/or Southcrest Hospital in 
Tulsa, Oklahoma, dating from 1998.

2.  The veteran should be asked to 
provide more specific information as to 
days he has missed from work during the 
past 2 or 3 years.  The Greyhound Company 
should be contacted and asked to provide 
information regarding the number of days 
the veteran was absent from work for each 
of the past two years, and, if possible, 
the reasons for any absences from work.

3.  The veteran should then be afforded 
an orthopedic and neurologic examination 
to determine the nature and extent of his 
service-connected low back disability.  
The examiners should report the ranges of 
motion of the lumbar spine, as well as 
noting the normal ranges of motion for 
each movement.  The examiners should also 
comment upon whether there is any 
additional functional loss in range of 
motion due to pain.  Such additional loss 
should be expressed in degrees, if 
possible.  The examiners should also 
report whether there is muscle spasm, 
listing of the entire spine, positive 
Goldthwait's sign, abnormal motion on 
forced mobility, arthritic changes, or 
disc space narrowing.  The neurologic 
examiner should comment on whether or not 
there are symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or any other 
neurological findings appropriate to the 
site of any diseased disc.  Distinction 
should be made, if possible, as to what 
is and is not attributable solely to the 
inservice low back problems, versus 
anything which may have happened since 
service.  If the examiners cannot 
distinguish symptoms one from the other, 
this should be so stated.  Any functional 
loss due to weakness, fatigability, 
incoordination or pain on movement of a 
joint or during flare-ups should be 
noted.  Any opinions expressed as to the 
severity of the low back disability must 
be accompanied by a complete rationale.  

4.  The RO should thereafter take 
adjudicatory action of the claim for an 
increased rating of the low back 
disability.  Consideration of all codes 
pertinent to rating the low back disorder 
should be accomplished, with application 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and all other pertinent 
criteria.

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  A reasonable period of 
time for response should then be afforded.  The case should 
then be returned to the Board for final appellate review, if 
otherwise in order.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Error! Not a valid link



